Case 1:20-cv-01271-JPH-DLP Document 13-6 Filed 06/08/20 Page 1 of 4 PageID #: 93




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 BARBARA TULLY, KATHARINE BLACK,                  )
 MARC BLACK, SHELLY BROWN,                        )
 DAVID CARTER, REBECCA GAINES,                    )
 JANICE JOHNSON, ELIZABETH KMIECIAK,              )
 CHAQUITTA MCCLEARY,                              )
 KATHERINE PAOLACCI, DAVID SLIVKA,                )
 DOMINIC TUMMINELLO, and                          )
 INDIANA VOTE BY MAIL, INC., individually,        )
  and on behalf of those similarly situated,      )
                                                  )
                       Plaintiffs,                )
                                                  )
         -vs-                                     )   Case No. 1:20-cv-01271-JPH-DLP
                                                  )
 PAUL OKESON, S. ANTHONY LONG,                    )
 SUZANNAH WILSON OVERHOLT, and                    )
 ZACHARY E. KLUTZ, in their official              )
 capacity as members of the Indiana               )
 Election Commission, and                         )
 CONNIE LAWSON, in her official                   )
 capacity as the Indiana Secretary of State,      )
                                                  )
                       Defendants.                )

                         DECLARATION OF KATHARINE BLACK

        I, Katharine Black, after being duly sworn and subject to the penalties for perjury, declare I am

 over the age of eighteen, have personal knowledge of the following matters, would so testify in open

 court if called, and am competent to render this testimony:

        1.      I am a registered voter in Marion County in the State of Indiana. I intend to vote in the

 November 3, 2020 general election (“General Election”).

        2.      My husband has a compromised immune system and I cannot risk exposing him to

 COVID-19: I therefore need to vote by absentee ballot.

        3.      I will be under 65 years of age on November 3, 2020 (“Election Day”). I do not anticipate

 being absent from my county of residence on that day, and I do not intend to work as a precinct election
Case 1:20-cv-01271-JPH-DLP Document 13-6 Filed 06/08/20 Page 2 of 4 PageID #: 94




 officer, a watcher, or a challenger for the General Election. I am not, nor do I intend to be, employed by

 the election board in my county of residence to administer the General Election. I do not anticipate

 being confined to my home on Election Day, or to a health care facility, or a hospital because of a

 personal illness or injury. I do not anticipate caring for an individual confined to a private residence

 because of illness or injury for 12 hours on Election Day.

        4.       I do not suffer from any condition that disables me from performing most of the

 activities of daily living. I do not anticipate being scheduled to work at my regular place of

 employment on Election Day during the entire twelve hours the polls will be open. I resided at

 my current address in November 2018, and I do not anticipate moving my principal residence

 between now and Election Day. I do not anticipate being prevented from voting on Election Day

 due to a religious holiday or other observance. I am not a participant in an address

 confidentiality program. I am not a member of the military or public service officer, and I have

 not been adjudicated a serious sex offender. I do not anticipate being prevented from voting in

 the 2020 general election due to the unavailability of transportation to the polls, and I am able to

 sign my name.

        5.       My overriding goal in this lawsuit is to obtain njunctive relief for myself, the other

 named Plaintiffs, and for members of the proposed class. Above all, I want to be able to safely

 vote by mail in the General Election and I want all members of the proposed Class to have the

 same opportunity.

        6.       Therefore, I share a common goal with all members of the proposed Class: to

 have the option to safely vote by mail and to avoid voting in person, which, due to the possibility

 of contracting COVID-19, may endanger me, my family, poll workers and other people, and

 which would expose all of us to a substantial risk of serious harm.




                                                   2
Case 1:20-cv-01271-JPH-DLP Document 13-6 Filed 06/08/20 Page 3 of 4 PageID #: 95




        7.      I do not believe there is an actual or potential conflict of interest between

 members of the proposed class and myself and the other named Plaintiffs. Even if there were a

 potential conflict, it would be dwarfed by our overwhelming common goal of obtaining safe

 voting by mail for all in the General Election.

        8.      If a Class is certified in this lawsuit, I understand that my lawyers will vigorously

 represent me, all named individual Plaintiffs, and members of the certified Class, so that we will

 all be able to safely vote by mail in the General Election.

        9.      If a Class is certified in this lawsuit, I understand that I may be a representative of

 the Class. I will have the responsibility to fairly and adequately represent the Class and to stay

 engaged with the lawsuit. I will honor and fulfill that responsibility.

        10.     If a Class is certified in this lawsuit, I understand that any settlement would have

 to be approved by the Court. I understand that I will be consulted about any settlement, and

 have a right to express my views about the settlement to the Court.

        11.     This Declaration does not contain all my anticipated testimony in this matter.



 Pursuant to 28 U.S.C. § 1746, I hereby declare under penalties of perjury that the foregoing is

 true and correct.



 _______________________                                _________________________
 Date                                                   Katharine Black




                                                    3
Case 1:20-cv-01271-JPH-DLP Document 13-6 Filed 06/08/20 Page 4 of 4 PageID #: 96
